     Case 2:20-cv-00641-TLN-JDP Document 16 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES S. GRILL,                                   Case No. 2:20-cv-00641-TLN-JDP (PS)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13              v.                                      FAILURE TO PROSECUTE
14    UNITED STATES OF AMERICA,                         RESPONSE DUE WITHIN 30 DAYS
15                       Defendant.
16

17          On December 22, 2020, defendant1 filed a motion to dismiss. ECF No. 13. Plaintiff has

18   not responded and the deadline to do so has now passed. Accordingly, the court will order

19   plaintiff to show cause why this case should not be dismissed for failure to prosecute. The court

20   will also grant plaintiff another opportunity to respond to the pending motion.

21          To manage its docket effectively, the court imposes deadlines on litigants and requires

22   litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute

23   or failure to comply with a court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v.

24   U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but

25   a district court has a duty to administer justice expeditiously and avoid needless burden for the

26
            1
27           At the time of this filing there were two defendants in this case, who jointly filed the
     motion to dismiss. Defendant Forest Service was subsequently dismissed. ECF No. 15. Thus,
28   only defendant United States of America remains as a party to this motion.
                                                        1
     Case 2:20-cv-00641-TLN-JDP Document 16 Filed 01/27/21 Page 2 of 2


 1   parties. See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1. The

 2   court will give plaintiff a chance to explain why the court should not dismiss the case for

 3   plaintiff’s failure to prosecute. Plaintiff’s failure to respond to this order will constitute a failure

 4   to comply with a court order and will result in dismissal of this case.

 5            Accordingly, it is hereby ordered that:

 6            1.    Plaintiff is ordered to show cause within 30 days why this case should not be

 7                 dismissed for failure to prosecute.

 8            2. Plaintiff is ordered to file a response to defendants’ motion to dismiss, ECF No. 13,

 9                 within 30 days of the date of entry of this order.

10
     IT IS SO ORDERED.
11

12
     Dated:        January 26, 2021
13                                                         JEREMY D. PETERSON
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
